DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/28/2021 has been entered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2008/0091326) in view of Nohira et al (US 2014/0200784) and further in view of Nakayama (US 8,111,027).
As per claim 1, Watanabe et al discloses an electric brake device (Fig. 3) comprising: 
a brake rotor (1231) configured to rotate in conjunction with a wheel; 

an electric motor (1311); 
a conversion mechanism (1326, 1321) configured to convert an output of the motor into a pressing force of the friction pad; 
a braking force (400) command section configured to output a braking force command value that is a target value; and 
a brake controller (121) configured to drive the motor in accordance with the braking force command value, wherein the brake controller is provided with the positive efficiency operation limiter configured to provide a time for maintaining or decreasing a torque to be generated by the motor, according to a determined condition such that a braking force generated by pressing between the brake rotor and the friction pad does not decrease, while the braking force command value outputted from the braking force command section is applied (222S; [0101], [0102], [0125]).  Watanabe et al does not disclose wherein the excessive braking request increases or limiting a ratio of a time for increasing the braking force, relative to a sum of the time for increasing the braking force and the time for maintaining or decreasing the braking force, to a predetermined value or less.
Nohira et al discloses a vehicle braking control device comprising: a vehicle speed estimation section configured to estimate or measure a vehicle speed of a vehicle equipped with the electric brake device ([0070]); and a vehicle speed-corresponding execution section configured to cause a control by a positive efficiency operation limiter to be performed only when the vehicle speed estimated or measured 
Nakayama discloses a motor drive device limiting a ratio of a time for increasing the braking force, relative to a sum of the time for increasing the braking force and the time for maintaining or decreasing the braking force, to a predetermined value or less (Col. 9, lines 18-38).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Watanabe et al by reducing motor output with shorter driving times rather than lower current as taught by Nakayama in order to prevent overheating and damage.

	As per claim 5, Watanabe et al, Nohira et al and Nakayama disclose the electric brake device as claimed in claim 1.  Nohira et al discloses a vehicle braking control device further comprising a light braking-time non-execution section configured to execute the positive efficiency operation limiter only when the braking force command value outputted by the braking force command section is equal to or greater than a predetermined value (S11; [0065]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Watanabe et al by only restricting brake operation when the commanded braking amount is greater than zero as taught by Nohira et al in order to prevent unnecessary use of electrical current restriction.
As per claim 6, Watanabe et al, Nohira et al and Nakayama the electric brake device as claimed in claim 1.  Nakayama discloses further comprising a braking force-corresponding limitation degree change section configured to decrease a ratio of a time for increasing the braking force relative to a sum of the time for increasing the braking force and the time for maintaining or decreasing the braking force, as the braking force 
As per claim 7, Watanabe et al, Nohira et al and Nakayama disclose the electric brake device as claimed in claim 1.  Watanabe et al discloses further comprising: a motor temperature estimation section configured to estimate or measure a temperature of the motor (1355; [0055]); and a motor temperature-corresponding execution section configured to execute the positive efficiency operation limiter when the temperature of the motor becomes equal to or higher than a predetermined value ([0102]). 
As per claim 8, Watanabe et al, Nohira et al and Nakayama the electric brake device as claimed in claim 7.  Nakayama discloses wherein the positive efficiency operation limiter is provided with a temperature-corresponding limitation degree change section configured to decrease a ratio of a time for increasing the braking force relative to a sum of the time for increasing the braking force and the time for maintaining or decreasing the braking force, as the temperature of the motor increases (Col. 3, lines 23-25; Col. 9, lines 18-38).  
Allowable Subject Matter
4.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.

“However, Nohira does not disclose, teach, or suggest that when the vehicle speed estimated or measured by the vehicle speed estimation section is equal to or lower than a constant value, the vehicle speed-corresponding execution section causes control by a positive efficiency operation limiter to be performed” (Page 9).

Nohira et al discloses a vehicle speed-corresponding execution section configured to cause a control by a positive efficiency operation limiter to be performed (S26; [0077]) only when the vehicle speed estimated or measured by the vehicle speed estimation section is equal to or lower than a constant value (S24, Fig. 5, 6; [0075]).  The applicant has not clearly explained what limitation Nohira et al lacks.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657